       Case 1:20-cr-00005-LG-JCG Document 28 Filed 05/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA

 v.                                                    CAUSE NO. 1:20CR5-LG-JCG-1

 VELTEENA THOMAS-
 MANNERY

      ORDER GRANTING GOVERNMENT’S MOTION FOR VOICE EXEMPLARS

       BEFORE THE COURT is the [27] Motion for Voice Exemplars filed by the

Government. The defendant has not filed a response in opposition to the Motion, and the

time for filing a response has expired. See Unif. Local R. 47(C)(1). After reviewing the

Motion, the record in this matter, and the applicable law, the Court finds that the Motion

for Voice Exemplars should be granted as unopposed.

       The defendant is ordered to provide voice exemplars prior to May 18, 2021, at a time

and place agreed upon by the parties. The exemplars shall be provided in the presence of

law enforcement personnel who is authorized to determine the appropriate methodology for

recording the voice exemplar. The defendant shall provide the exemplars in her true voice

without any attempt to disguise or alter the manner in which she normally speaks.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the Government’s

Motion for Voice Exemplars is GRANTED.

       SO ORDERED AND ADJUDGED this the 3rd day of May, 2021.


                                                  s/   Louis Guirola, Jr.
                                                  Louis Guirola, Jr.
                                                  United States District Judge
